

Form of Employee Performance-Based Restricted Stock Unit Agreement
This Employee Performance-Based Restricted Stock Unit Agreement (the
“Agreement”), by and between Univar Solutions Inc., a Delaware corporation (the
“Company”), and the Employee whose name is set forth on Exhibit A hereto, is
being entered into pursuant to the Univar Solutions Inc. 2017 Omnibus Equity
Incentive Plan (as the same may be amended, modified or supplemented from time
to time, the “Plan”). This Agreement shall be dated as of the date set forth on
Exhibit A hereto (the “Grant Date”). Capitalized terms that are used but not
defined herein shall have the respective meanings given to them in the Plan.


The Company and the Employee hereby agree as follows:
Section 1.Grant of Performance-Based Restricted Stock Units. The Company hereby
evidences and confirms its grant to the Employee, effective as of the Grant
Date, of the number of Performance-Based Restricted Stock Units (“PRSUs”) as
shall be determined pursuant to Exhibit A and Section 2 hereof, subject to
adjustment pursuant to the Plan. Each PRSU that becomes earned and vested in
accordance with the terms of this Agreement (including Exhibit A) will entitle
the Employee to receive from the Company one (1) share of Company Common Stock
as provided under Section 3. This Agreement is entered into pursuant to, and the
PRSUs granted hereunder are subject to, the terms and conditions of the Plan,
which are incorporated by reference and made part of the Agreement. If there is
any inconsistency between any express provision of this Agreement and any
express term of the Plan, the express term of the Plan shall govern.


Section 2.Vesting of Performance-Based Restricted Stock Units.
(a)Vesting. Except as otherwise explicitly provided in this Section 2, the PRSUs
shall become “Vested PRSUs”, if at all, in accordance with the terms and
conditions of this Agreement (including, but not limited to, the provisions
relating to the earning, vesting and forfeiture of PRSUs as set forth on Exhibit
A) and the Plan, subject to the continued employment of the Employee by the
Company or any Subsidiary thereof through the Vesting Date set forth on Exhibit
A. Earned PRSUs (as defined on Exhibit A) that become Vested PRSUs shall be
settled as provided in Section 3 of this Agreement.


(b)Effect of Termination of Employment.
(i)If the Employee’s employment is terminated by the Company without Cause prior
to the Vesting Date and such termination constitutes a “separation from service”
for purposes of Section 409A of the Code (such termination, a “Qualifying
Termination”), (x) any PRSUs that are or become Earned PRSUs for the Performance
Period(s) prior to the Performance Period during which the Qualifying
Termination occurs shall become Vested PRSUs as of the date of such Qualifying
Termination, and (y) any PRSUs that are not Earned PRSUs for the Performance
Period(s) prior to the Performance Period during which the Employee’s Qualifying
Termination occurs (which for avoidance of doubt shall include any PRSUs subject
to be earned for the Performance Period(s) in which the Qualifying Termination
occurs or subject to be earned in







--------------------------------------------------------------------------------



respect of Performance Period(s) not yet commenced as of the date of the
Qualifying Termination) shall automatically be forfeited and canceled as of the
date of such Qualifying Termination. Vested PRSUs shall be settled as provided
in Section 3 of this Agreement.


(ii)If the Employee’s employment is terminated by reason of the Employee’s death
or Disability prior to the Vesting Date and such termination constitutes a
“separation from service” for purposes of Section 409A of the Code (such
termination, a “Special Termination”), (x) any PRSUs that are Earned PRSUs for
the Performance Period(s) prior to the Performance Period during which the
Employee’s Special Termination occurs shall become Vested PRSUs as of the date
of such Special Termination, (y) any PRSUs that are not Earned PRSUs for the
Performance Period(s) ending prior to the Performance Period during which the
Employee’s Special Termination occurs shall automatically be forfeited and
canceled as of the date of the Special Termination, and (z) any PRSUs subject to
be earned for the Performance Period(s) in which the Special Termination occurs
or subject to be earned in respect of Performance Period(s) not yet commenced as
of the date of the Special Termination shall become Vested RSUs as of such
Special Termination, with performance levels deemed to be met at “target”.
Vested PRSUs shall be settled as provided in Section 3 of this Agreement.


(iii)If the Employee’s employment is terminated by reason of the Employee’s
Retirement prior to the Vesting Date, (x) any PRSUs that are Earned PRSUs for
the Performance Period(s) prior to the Performance Period during which the
Employee Retires shall become Vested RSUs as of the date of such Retirement,
(y) any PRSUs that are not Earned PRSUs for the Performance Period(s) ending
prior to the Performance Period during which the Employee retires shall be
forfeited, and (z) any PRSUs subject to be earned for the Performance Period(s)
in which the Retirement occurs or subject to be earned in respect of Performance
Period(s) not yet commenced as of the date of the Retirement shall remain
outstanding (the “Outstanding PRSUs”) and shall become Vested RSUs, if at all,
on the date such Outstanding PRSUs become Earned PRSUs in accordance with
Section 2(a) based upon the level at which the applicable performance goals were
satisfied; provided, that, if the Employee’s Retirement occurs prior to the
first (1st) anniversary of the Grant Date, then any Outstanding PRSUs that are
not subject to be earned for the Performance Period in which the Retirement
occurs shall automatically be forfeited and canceled as of the effective date of
such Retirement. For purposes of this Agreement, “Retirement” or “Retires” means
a termination of employment for any reason other than Cause at age 60 or older,
upon attainment of a minimum of 65 total age plus service points, and that also
constitutes a “separation from service” for purposes of Section 409A of the
Code. Vested PRSUs shall be settled as provided in Section 3 of this Agreement.


(iv)Any Other Reason. Upon termination of the Employee’s employment prior to the
Vesting Date for any reason (whether initiated by the Company or by the
Employee) other than a Qualifying Termination, a Special Termination or
Retirement, all PRSUs (including any Earned PRSUs that have not become Vested
PRUs) shall be forfeited and canceled for no consideration effective as of the
date of such termination.
2

--------------------------------------------------------------------------------



(c)Effect of a Change in Control. A Change in Control that is consummated prior
to the Vesting Date shall not accelerate the vesting or settlement of unvested
PRSUs; provided, however, that if the Administrator reasonably determines in
good faith, prior to the occurrence of the Change in Control, that no
Alternative Awards will be provided in respect of PRSUs, (i) the Earned PRSUs
shall become Vested PRSUs and (ii) any PRSUs that are not Earned PRSUs and that
relate to a Performance Period that is not yet complete shall vest at the Target
Amount, in each case effective as of the date of the Change in Control;
provided, further, that the acceleration of vesting of PRSUs that are subject to
Section 409A of the Code shall not accelerate the Settlement Date thereof unless
permitted by Section 409A of the Code.


(d)Discretionary Acceleration. Notwithstanding anything contained in this
Agreement to the contrary, but subject to any limits prescribed in the Plan, the
Administrator, in its sole discretion, may accelerate the vesting with respect
to any PRSUs under this Agreement, at such times and upon such terms and
conditions as the Administrator shall determine; provided, that the acceleration
of vesting of PRSUs that are subject to Section 409A of the Code shall not
accelerate the Settlement Date thereof unless permitted by Section 409A of the
Code.


(e)No Other Accelerated Vesting. The vesting and settlement provisions set forth
in this Section 2, or in Section 3, shall be the exclusive vesting and
settlement provisions applicable to the PRSUs and shall supersede any other
provisions relating to vesting and settlement, unless such other such provision
unambiguously and expressly references, in writing, the Plan by name and this
Agreement by name and date.
Section 3.Settlement of PRSUs.
(a)Timing of Settlement. Subject to Section 6(a), any Earned PRSUs that become
vested on the Vesting Date shall be settled into an equal number of shares of
Company Common Stock on a date selected by the Company that is on or within 30
days following the date of the Administrator’s certification of achievement of
the Performance Goals for the applicable Performance Period(s) that include the
Vesting Date, but not later than March 15th of the calendar year immediately
following the Vesting Date (each such date, a “Settlement Date”).
Notwithstanding the foregoing, in the case of accelerated vesting of PRSUs
pursuant to Section 2(b)(i), 2(b)(ii), 2(b)(iii) or 2(c) (but, for PRSUs that
are subject to Section 409A of the Code, only if permitted by Section 409A of
the Code), the Settlement Date shall occur on a date selected by the Company
that is within 30 days following the date upon which such PRSUs became Vested
PRSUs.


(b)Mechanics of Settlement. On the Settlement Date, the Company shall
electronically issue to the Employee one whole share of Company Common Stock for
each PRSU that became earned and vested as of the Settlement Date (except as
provided in Section 6(a)), and, upon such issuance, the Employee’s rights in
respect of such PRSU shall be extinguished. On or before any Settlement Date, at
the Company’s request, the Company and the Employee shall enter into a
Subscription Agreement that establishes the rights and obligations of the
Company and the Employee relating to the shares of Company Common Stock issued
in respect of the PRSUs, in the form then customarily used by the
3

--------------------------------------------------------------------------------



Company under the Plan for such purpose. In the event that there are any
fractional PRSUs that became vested on such date, such fractional PRSUs shall be
settled through a cash payment equal to such fractional PRSU multiplied by the
Fair Market Value of one (1) share of Company Common Stock on the Settlement
Date. No fractional shares of Company Common Stock shall be issued in respect of
the PRSUs.
Section 4.Securities Law Compliance. Notwithstanding any other provision of this
Agreement, the Employee may not sell the shares of Company Common Stock acquired
upon settlement of the PRSUs unless such shares are registered under the
Securities Act of 1933, as amended (the “Securities Act”), or, if such shares
are not then so registered, such sale would be exempt from the registration
requirements of the Securities Act. The sale of such shares must also comply
with other applicable laws and regulations governing the Company Common Stock,
and the Employee may not sell the shares of Company Common Stock if the Company
determines that such sale would not be in material compliance with such laws and
regulations.


Section 5.Restriction on Transfer; Non-Transferability of PRSUs. The PRSUs are
not assignable or transferable, in whole or in part, and they may not, directly
or indirectly, be offered, transferred, sold, pledged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including, but not limited
to, by gift, operation of law or otherwise) other than by will or by the laws of
descent and distribution to the estate of the Employee upon the Employee’s
death. Any purported transfer in violation of this Section 5 shall be void ab
initio.


Section 6.Miscellaneous.
(a)Tax Matters
(i)Tax Withholding. The Company or one of the Subsidiaries shall, if
specifically approved by the Administrator, require the Employee to remit to the
Company an amount in cash sufficient to satisfy any applicable U.S. federal,
state and local and non-U.S. tax withholding obligations that may arise in
connection with the vesting of the PRSUs and/or the related issuance of shares
of Company Common Stock. Notwithstanding the preceding sentence, if the Employee
does not remit cash in respect of such obligations, (x) the Company shall retain
a number of shares of Company Common Stock issued in respect of the PRSUs then
vesting or being settled that have an aggregate Fair Market Value as of such
time equal to the amount of such taxes required to be withheld or paid not in
excess of such amount as may be necessary to avoid liability award accounting
and any remaining amount shall be remitted in cash or withheld and (y) the
number of shares of Company Common Stock to be issued in respect of the PRSUs
shall thereupon be reduced by the number of shares of Company Common Stock so
retained (and the Employee shall thereupon be deemed to have satisfied his or
her obligations under this Section 6(a)). The method of withholding set forth in
the immediately preceding sentence shall not be available if withholding in this
manner would violate any financing instrument of the Company or any of the
4

--------------------------------------------------------------------------------



Subsidiaries, or result in the acceleration of any Settlement Date in a manner
that would be an impermissible acceleration under Section 409A of the Code.


(ii)Compliance with Section 409A of the Code. If the Employee is not eligible
for Retirement during the vesting period applicable to the PRSUs, the PRSUs are
intended to be exempt from Section 409A of the Code. If the Employee is eligible
for Retirement during the vesting period applicable to the PRSUs such that some
or all of the PRSUs are subject to Section 409A of the Code, this Agreement and
the PRSUs shall be administered and interpreted in compliance with Section 409A
of the Code to the extent applicable. Notwithstanding the foregoing, if the
Company determines that the PRSUs may not either be exempt from or compliant
with Section 409A of the Code, the Company may adopt such amendments or other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Company determines are
necessary or appropriate, as applicable, to (x) exempt the PRSUs from Section
409A of the Code, or (y) comply with the requirements of Section 409A of the
Code; provided, however, that there is no obligation on the part of the Company
to adopt any such amendment, policy or procedure or take any such other action.
If the Employee is a “specified employee” as defined in Section 409A of the Code
as of the Employee’s separation from service, to the extent any PRSUs are
subject to Section 409A of the Code, then to the extent required by Section 409A
of the Code, no payments due under this Agreement may be made until the earlier
of: (A) the first day of the seventh month following the Employee’s separation
from service, or (B) the Employee’s date of death. If this Agreement fails to
comply with the requirements of Section 409A of the Code, neither the Company
nor any of its Affiliates shall have any liability for any tax, penalty or
interest imposed on the Employee by Section 409A of the Code, and the Employee
shall have no recourse against the Company or any of its Affiliates for payment
of any such tax, penalty or interest imposed by Section 409A of the Code.
(b)Dividend Equivalents. In the event that the Company pays any ordinary
dividend in cash on a share of Company Common Stock following the Grant Date and
prior to the Settlement Date with respect to any PRSUs, there shall be credited
to the account of the Employee in respect of each outstanding PRSU an amount
equal to the amount of such dividend. The amount so credited shall be deferred
(without interest, unless the Administrator determines otherwise) until the
applicable Settlement Date of the PRSUs and then paid in cash proportionate to
the amount of the PRSUs, if any, that have been earned or vested, but to the
extent any PRSUs are canceled a proportionate amount of such accumulated amounts
shall be forfeited.


(c)Authorization to Share Personal Data. The Employee authorizes the Company or
any Affiliate of the Company that has or lawfully obtains personal data relating
to the Employee to divulge or transfer such personal data to the Company or to a
third party, in each case in any jurisdiction, if and to the extent reasonably
appropriate in connection with this Agreement or the administration of the Plan.


5

--------------------------------------------------------------------------------



(d)No Rights as Stockholder; No Voting Rights. Except as provided in Section
6(b), the Employee shall have no rights as a stockholder of the Company with
respect to any shares of Company Common Stock covered by the PRSUs prior to the
issuance of such shares of Company Common Stock.


(e)No Right to Awards. The Employee acknowledges and agrees that the grant of
any PRSUs (i) is being made on an exceptional basis and is not intended to be
renewed or repeated, (ii) is entirely voluntary on the part of the Company and
the Subsidiaries and (iii) should not be construed as creating any obligation on
the part of the Company or any of the Subsidiaries to offer any PRSUs or other
Awards in the future.


(f)No Right to Continued Employment. Nothing in this Agreement shall be deemed
to confer on the Employee any right to continue in the employ of the Company or
any Subsidiary, or to interfere with or limit in any way the right of the
Company or any Subsidiary to terminate such employment at any time.


(g)Nature of Award. This award of PRSUs and any delivery or payment in respect
thereof constitutes a special incentive payment to the Employee and shall not be
taken into account in computing the amount of salary or compensation of the
Employee for the purpose of determining any retirement, death or other benefits
under (x) any retirement, bonus, life insurance or other employee benefit plan
of the Company, or (y) any agreement between the Company and the Employee,
except as such plan or agreement shall otherwise expressly provide.


(h)Interpretation. The Administrator shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Award. Any determination or interpretation by the
Administrator under or pursuant to the Plan, this Agreement (including Exhibit
A) or this Award shall be final and binding and conclusive on all persons
affected hereby.


(i)Forfeiture of Awards. The PRSUs granted hereunder (and gains earned or
accrued in connection therewith) shall be subject to such generally applicable
policies as to forfeiture and recoupment (including, without limitation, upon
the occurrence of material financial or accounting errors, financial or other
misconduct or Competitive Activity) as may be adopted by the Administrator or
the Board from time to time and communicated to the Employee or as required by
applicable law, and are otherwise subject to forfeiture or disgorgement of
profits as provided by the Plan.


(j)Consent to Electronic Delivery. By entering into this Agreement and accepting
the PRSUs evidenced hereby, the Employee hereby consents to the delivery of
information (including, without limitation, information required to be delivered
to the Employee pursuant to applicable securities laws) regarding the Company
and the Subsidiaries, the Plan, this Agreement and the PRSUs via Company website
or other electronic delivery.


(k)Binding Effect; Benefits. This Agreement (including Exhibit B hereto) shall
be binding upon and inure to the benefit of the parties to this Agreement and
their respective successors and assigns.
6

--------------------------------------------------------------------------------



Nothing in this Agreement, express or implied, is intended or shall be construed
to give any person other than the parties to this Agreement or their respective
successors or assigns any legal or equitable right, remedy or claim under or in
respect of any agreement or any provision contained herein.


(l)Waiver; Amendment.
(i)Waiver. Any party hereto or beneficiary hereof may by written notice to the
other parties (A) extend the time for the performance of any of the obligations
or other actions of the other parties under this Agreement, (B) waive compliance
with any of the conditions or covenants of the other parties contained in this
Agreement and (C) waive or modify performance of any of the obligations of the
other parties under this Agreement. Except as provided in the preceding
sentence, no action taken pursuant to this Agreement, including, without
limitation, any investigation by or on behalf of any party or beneficiary, shall
be deemed to constitute a waiver by the party or beneficiary taking such action
of compliance with any representations, warranties, covenants or agreements
contained herein. The waiver by any party hereto or beneficiary hereof of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any preceding or succeeding breach and no failure by a party or
beneficiary to exercise any right or privilege hereunder shall be deemed a
waiver of such party’s or beneficiary’s rights or privileges hereunder or shall
be deemed a waiver of such party’s or beneficiary’s rights to exercise the same
at any subsequent time or times hereunder.


(ii)Amendment. This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Employee and the
Company.
(m)Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Company or the Employee without the prior written consent of the other party.


(n)Applicable Law. This Agreement shall be governed in all respects, including,
but not limited to, as to validity, interpretation and effect, by the internal
laws of the State of Delaware, without reference to principles of conflict of
law that would require application of the law of another jurisdiction.


(o)Waiver of Jury Trial. Each party hereby waives, to the fullest extent
permitted by applicable law, any right he, she or it may have to a trial by jury
in respect of any suit, action or proceeding arising out of this Agreement or
any transaction contemplated hereby. Each party (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that he, she or it and the
other party hereto have been induced to enter into the Agreement by, among other
things, the mutual waivers and certifications in this Section 6(o).


7

--------------------------------------------------------------------------------



(p)Limitations of Actions. No lawsuit relating to this Agreement may be filed
before a written claim is filed with the Administrator and is denied or deemed
denied as provided in the Plan and any lawsuit must be filed within one year of
such denial or deemed denial or be forever barred.


(q)Section and Other Headings, etc. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.


(r)Restrictive Covenants. In consideration of the receipt of the PRSUs granted
pursuant to this Agreement, if requested by the Administrator as evidenced by
the attachment of Exhibit B hereto, the Employee agrees to be bound by the
covenants set forth in Exhibit B to this Agreement, which are incorporated by
reference and made part of this Agreement.


(s)Acceptance of PRSUs and Agreement. The Employee has indicated his or her
consent and acknowledgement of the terms of this Agreement pursuant to the
instructions provided to the Employee by or on behalf of the Company. The
Employee acknowledges receipt of the Plan, represents to the Company that he or
she has read and understood this Agreement and the Plan, and, as an express
condition to the grant of the PRSUs under this Agreement, agrees to be bound by
the terms of both this Agreement and the Plan. The Employee and the Company each
agrees and acknowledges that the use of electronic media (including, without
limitation, a clickthrough button or checkbox on a website of the Company or a
third-party administrator) to indicate the Employee’s confirmation, consent,
signature, agreement and delivery of this Agreement and the PRSUs is legally
valid and has the same legal force and effect as if the Employee and the Company
signed and executed this Agreement in paper form. The same use of electronic
media may be used for any amendment or waiver of this Agreement.





8

--------------------------------------------------------------------------------



Exhibit A to
Employee Performance-Based Restricted Stock Unit Agreement

Employee:
                                                                                            


Grant Date:
                                                                                            


Target Amount of Performance-Based Restricted Stock Units granted hereby (the
“Target Amount”):
                                                                                            




Vesting Date:
December 31, 2022





1.Performance-Based Restricted Stock Units. The total number of PRSUs subject to
this Award that become Vested PRUs will be determined in a range of 0% to 200%
of the Target Amount, subject to the terms and conditions set forth below. A
portion of the Target Award (each such portion, a “Goal”) shall be eligible to
be earned in respect of each Performance Period based on achievement of each of
the applicable Performance Goals for such period, as indicated below. The PRSUs
that become Earned PRSUs shall become Vested PRSUs on the Vesting Date specified
above, subject to the continued employment of the Employee by the Company or any
Subsidiary thereof through the Vesting Date, except as otherwise set forth in
Section 2 of the Agreement.


2.Performance Period. “Performance Period” means the three (3)-year period
commencing January 1, 2020 and ending December 31, 2022.


3.Performance Goals; Administrator Certification.
(a)Performance Goals. The total number of PRSUs which shall be earned with
respect to each Goal shall be determined based on the Company’s performance
against each of the applicable Performance Goals during the applicable
Performance Period, as set forth in the tables below. The Administrator shall
establish Performance Goals for the applicable Performance Period, and may
subsequently adjust Performance Goals at the Administrator’s discretion. Payout
of each Goal as a percentage of Target shall be (i) 0% for performance below
“threshold”, (ii) 50% for performance at “threshold”, (iii) 100% for performance
at “target” and (iv) 200% for performance at or above “maximum”, with the
applicable “threshold,” “target” and “maximum” set forth in the table below. For
achievement between threshold and target performance, or between target and
maximum performance, the number of PRSUs earned in each case shall be
interpolated on a straight-line basis. In each case, the final number of shares
of Company Common Stock that are issued shall be rounded down to the nearest
whole number of shares.


(i)Average Adjusted EBITDA (in millions)
A-1





--------------------------------------------------------------------------------




Adjusted EBITDA GoalPerformance PeriodPortion of Target AwardPerformance
GoalPerformance GoalThresholdTarget
Maximum
Goal 1January 1, 2020 and ending December 31, 202250%Average Adjusted EBITDA for
Performance Period







(ii)Average Return on Invested Capital

ROIC GoalPerformance PeriodPortion of Target AwardPerformance GoalPerformance
GoalThresholdTarget
Maximum
Goal 2January 1, 2020 and ending December 31, 202250%Average ROIC for
Performance Period







“Return on Invested Capital” or “ROIC” is defined as last twelve months (LTM)
adjusted net income divided by net assets deployed, both as disclosed in the
Company’s public earnings releases.


The PRSUs in each Goal shall become “Earned PRSUs” as of the last day of the
applicable Performance Period to the extent earned in accordance with the
applicable Performance Goal, subject to the Administrator certifying the
achievement of the applicable Performance Goal pursuant to Section 3(b) of
Exhibit A. Any PRSUs in respect of a Goal that do not become Earned PRSUs shall
be forfeited and canceled as of the date of the Administrator’s certification
pursuant to Section 3(b) of this Exhibit A. Earned PRSUs shall be “Vested PRSUs”
contingent upon the satisfaction of the continued employment requirements as set
for in the Agreement.


For the avoidance of doubt, (x) if the performance results for the applicable
Performance Period (as certified by the Administrator pursuant to Section 3(b)
of this Exhibit A) do not meet or exceed the threshold level of achievement of
the applicable Performance Goal, the Goal PRSUs eligible to be earned in respect
of such Performance Period shall immediately be forfeited and canceled, and
(y) in no event shall the number of PRSUs earned in respect of each Goal exceed
the maximum amount for such Goal.
(b)Certification of Achievement Relative to Performance Goal. As soon as
practicable after the end of a Performance Period but in any event within ninety
(90) days after the end of such Performance Period, the Administrator shall
certify the extent to which the Performance Goal has been achieved with respect
to the applicable Performance Period and the resulting number of PRSUs that
become “Earned PRSUs”.

A-2





--------------------------------------------------------------------------------



Exhibit B to
Employee Performance-Based Restricted Stock Unit Agreement
Restrictive Covenants
Section 1Confidential Information.
1.1.The Employee recognizes that the success of the Company and its current or
future Affiliates depends upon the protection of information or materials that
are confidential and/or proprietary. “Confidential Information” means
information or materials that (a) are identified as being confidential or
proprietary at the time of disclosure to the Employee (or upon notice
thereafter) or (b) should, based on their nature or the circumstances
surrounding such disclosure, reasonably be deemed confidential. Confidential
Information includes, without limitation, information to which the Employee has
access while employed by the Company whether recorded in any medium or merely
memorized. By way of example, Confidential Information includes without
limitation, and whether or not such information is specifically designated as
confidential or proprietary: all business plans and marketing strategies;
information concerning existing and prospective markets, suppliers and
customers; financial information; information concerning the development of new
products and services; and technical and non-technical data related to software
programs, design, specifications, compilations, Inventions (as defined in
Section 3.1), improvements, patent applications, studies, research, methods,
devices, prototypes, processes, procedures and techniques. Confidential
Information expressly includes information provided to the Company or its
Affiliates by third parties under circumstances that require them to maintain
the confidentiality of such information. Notwithstanding the foregoing, the
Employee shall have no confidentiality obligation with respect to disclosure of
any Confidential Information that (a) was, or at any time becomes, available in
the public domain other than through a violation of this Agreement or (b) the
Employee can demonstrate by written evidence was furnished to the Employee by a
third party in lawful possession thereof and who was not under an obligation of
confidentiality to the Company or any of its Affiliates.


1.2.The Employee agrees that during the Employee’s employment and after
termination of employment irrespective of cause, the Employee will use
Confidential Information only for the benefit of the Company and its Affiliates.
Notwithstanding the foregoing, the Employee may disclose Confidential
Information as (a) authorized by applicable law (including, but not limited to,
any disclosure of information that satisfies the procedures in SEC Regulation §
240.21F- 17) or (b) as required pursuant to an order or requirement of a court,
administrative agency or other government body.
This Agreement constitutes notice to the Employee that, under the 2016 Defend
Trade Secrets Act (“DTSA”), the following rules shall be applicable: (i) No
individual will be held criminally or civilly liable under federal or state
trade secret law for the disclosure of a trade secret (as defined under the
DTSA) that: (A) is made in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and made solely for
the purpose of reporting or investigating a suspected violation of law; or (B)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal so that it is not made public; and (ii) an
individual who pursues a lawsuit for retaliation by an employer for reporting a
suspected violation of the law may disclose the trade secret to the attorney of
the individual and use the trade secret information in the court
B-1





--------------------------------------------------------------------------------



proceeding, if the individual files any document containing the trade secret
under seal, and does not disclose the trade secret, except as permitted by court
order. In addition, if the Employee’s employment is governed by the laws of the
United Kingdom, nothing in this Agreement shall prevent the Employee from making
a protected disclosure under section 43A of the Employment Rights Act 1996.
1.3.The Employee hereby assigns to the Company any rights the Employee may have
or acquire in such Confidential Information and acknowledges that all
Confidential Information shall be the sole property of the Company and/or its
Affiliates or their assigns.


1.4.There are no rights granted or any understandings, agreements or
representations between the parties hereto, express or implied, regarding
Confidential Information that are not specified herein.


1.5.The Employee’s obligations under this Section 1 are in addition to any
obligations that the Employee has under state or federal law.


1.6.The Employee agrees that in the course of the Employee’s employment with the
Company, the Employee will not violate in any way the rights that any entity,
including former employers, has with regard to trade secrets or proprietary or
confidential information.


1.7.The Employee’s obligations under this Section 1 are indefinite in term and
shall survive the termination of this Agreement.
Section 2Return of Company Property.
2.1.The Employee acknowledges that all tangible items containing any
Confidential Information, including without limitation memoranda, photographs,
records, reports, manuals, drawings, blueprints, prototypes, notes, documents,
drawings, specifications, software, media and other materials, including any
copies thereof (including electronically recorded copies), are the exclusive
property of the Company or its applicable Affiliate, and the Employee shall
deliver to the Company all such material in the Employee’s possession or control
upon the Company’s request and in any event upon the termination of the
Employee’s employment with the Company. The Employee shall also preserve and
return any keys, equipment, identification or credit cards, or other property
belonging to the Company or its Affiliates upon termination of the Employee’s
employment or request.
Section 3Inventions.
3.1.The Employee understands and agrees that all Inventions are the exclusive
property of the Company. As used in this Agreement, “Inventions” shall include
without limitation ideas, discoveries, developments, concepts, inventions,
original works of authorship, trademarks, mask works, trade secrets, ideas,
data, information, know-how, documentation, formulae, results, prototypes,
designs, methods, processes, products, formulas and techniques, improvements to
any of the foregoing, and all other matters ordinarily intended by the words
“intellectual property,” whether or not patentable, copyrightable, or otherwise
able to be registered, that are developed, created conceived of or reduced to
practice (a) by the Employee, alone or with others, (b) during the Employee’s
employment with the Company or Affiliates, whether or not during working hours
or using the Company’s facility or equipment, or within three
B-2





--------------------------------------------------------------------------------



(3) months thereafter and (c) related to the Company’s then existing or proposed
business. In recognition of the Company’s ownership of all Inventions, the
Employee shall make prompt and full disclosure to the Company of, will hold in
trust for the sole benefit of the Company, and (subject to Section 3.2 below)
herby assigns, and agrees to assign in the future, exclusively to the Company
all of the Employee’s right, title, and interest in and to any and all such
Inventions.


3.2.NOTICE REQUIRED BY REVISED CODE OF WASHINGTON 49.44.140: The Employee
understands that the Employee’s obligation to assign inventions shall not apply
to any inventions for which no equipment, supplies, facilities, or trade secret
information of the Company was used and that was developed entirely on the
Employee’s own time, unless (a) the invention relates (i) directly to the
business of the Company, or (ii) to the Company’s actual or demonstrably
anticipated research or development, or (b) the invention results from any work
performed by the Employee for the Company.


3.3.To the extent any works of authorship created by the Employee made within
the scope of employment may be considered “works made for hire” under United
States copyright laws, they are hereby agreed to be works made for hire. To the
extent any such works do not qualify as a “work made for hire” under applicable
law, and to the extent they include material subject to copyright, the Employee
hereby irrevocably and exclusively assigns and conveys all rights, title and
interests in such works to the Company subject to no liens, claims or reserved
rights. The Employee hereby waives any and all “moral rights” that may be
applicable to any of the foregoing, for any and all uses, alterations, and
exploitation hereof by the Company, or its Affiliates, or their successors,
assignees or licensees. To the extent that any such “moral rights” may not be
waived in accordance with law, the Employee agrees not to bring any claims,
actions or litigation against the Company or its Affiliates, or their
successors, assignees or licensees, based on or to enforce such rights. Without
limiting the preceding, the Employee agrees that the Company may in its
discretion edit, modify, recast, use, and promote any such works of authorship,
and derivatives thereof, with or without the use of the Employee’s name or
image, without compensation to the Employee other than that expressly set forth
herein.


3.4.The Employee hereby waives and quitclaims to the Company any and all claims
of any nature whatsoever that the Employee now or hereafter may have for
infringement of any patent or patents from any patent applications for any
Inventions. The Employee agrees to cooperate fully with the Company and take all
other such acts requested by the Company (including signing applications for
patents, assignments, and other papers, and such things as the Company may
require) to enable the Company to establish and protect its ownership in any
Inventions and to carry out the intent and purpose of this Agreement, during the
Employee’s employment or thereafter. If the Employee fails to execute such
documents by reason of death, mental or physical incapacity or any other reason
after reasonable attempts by the Company, the Employee hereby irrevocably
appoints the Company and its officers and agents as the Employee’s agent and
attorney-in-fact to execute such documents on the Employee’s behalf.


3.5.The Employee agrees that there are no Inventions made by the Employee prior
to the Employee’s employment with the Company and belonging to the Employee that
the Employee wishes to have excluded from this Section 3 (the “Excluded
Inventions”). If during the Employee’s employment
B-3





--------------------------------------------------------------------------------



with the Company, the Employee uses in the specifications or development of, or
otherwise incorporates into a product, process, service, technology, or machine
of the Company or its Affiliates, or otherwise uses any invention, proprietary
know-how, or other intellectual property in existence before the commencement
date of Employee’s employment with the Company or any Affiliate owned by the
Employee or in which the Employee has any interest (“Existing Know-How”), the
Company or its Affiliates, as the case may be, is hereby granted and shall have
a non-exclusive, royalty-free, fully paid up, perpetual, irrevocable, worldwide
right and license under the Existing Know-How (including any patent or other
intellectual property rights therein) to make, have made, use, sell, reproduce,
distribute, make derivative works from, publicly perform and display, and
import, and to sublicense any and all of the foregoing rights to that Existing
Know-How (including the right to grant further sublicenses) without restriction
as to the extent of the Employee’s ownership or interest, for so long as such
Existing Know-How is in existence and is licensable by the Employee.
Section 4Nonsolicitation and Noncompetition.
4.1.During the Employee’s employment with the Company, and for a period expiring
eighteen (18) months after the termination of the Employee’s employment (the
“Restrictive Period”), regardless of the reason, if any, for such termination,
the Employee shall not, in the Restricted Geographic Area, directly or
indirectly:
(a)solicit or entice away or in any other manner persuade or attempt to persuade
any officer, employee, consultant or agent of the Company or any of its
Affiliates to alter or discontinue his or her relationship with the Company or
its Affiliates;


(b)solicit from any person or entity that was a customer of the Company or any
of its Affiliates during the Employee’s employment with the Company, any
business of a type or nature similar to the business of the Company or any of
its Affiliates with such customer;


(c)solicit, divert, or in any other manner persuade or attempt to persuade any
supplier of the Company or any of its Affiliates to discontinue its relationship
with the Company or its Affiliates;


(d)solicit, divert, take away or attempt to solicit, divert or take away any
customers of the Company or its Affiliates; or


(e)engage in or participate in (i) chemical or ingredient distribution; or (ii)
waste remediation businesses.
As used herein, “Restricted Geographic Area” shall mean the geographic area in
which the Employee performed any services, or others supervised by the Employee
performed services, on behalf of the Company and its Affiliates during the
twenty four (24) month period immediately preceding the termination of
Employee’s employment, provided that the Restricted Geographic Area shall at
least include the United States, Canada, Mexico, Brazil, and Western Europe.
B-4





--------------------------------------------------------------------------------



4.2.Nothing in Section 4.1 limits the Employee’s ability to hire an employee of
the Company or any of its Affiliates in circumstances under which such employee
first contacts the Employee regarding employment and the Employee does not
violate any of subsections 4.1(a), 4.1(b), 4.1(c), 4.1(d) or 4.1(e) herein.


4.3.The Company and the Employee agree that the provisions of this Section 4 do
not impose an undue hardship on the Employee and are not injurious to the
public; that this provision is necessary to protect the business of the Company
and its Affiliates; that the nature of the Employee’s responsibilities with the
Company under this Agreement provide and/or will provide the Employee with
access to Confidential Information that is valuable and confidential to the
Company and its Affiliates; that the Company would not grant Options to the
Employee if the Employee did not agree to the provisions of this Section 4; that
this Section 4 is reasonable in terms of length of time, geographic scope and
nature of restricted activities; and that adequate consideration supports this
Section 4. In the event that a court determines that any provision of this
Section 4 is unreasonably broad or extensive, the Employee agrees that such
court should narrow such provision to the extent necessary to make it reasonable
and enforce the provisions as narrowed.


4.4.Clawback.
(a)Without limiting the generality of the remedies available to the Company
pursuant to Section 4.3, if, during the Restrictive Period, the Employee, except
with the prior written consent of the Board, breaches the restrictive covenants
contained in Section 4, the Employee shall pay to the Company in cash any gain
the Employee realized in cash in connection with the vesting of the PRSUs, the
related issuance of shares of Company Common Stock and the sale of Common Stock)
within the eighteen-month period (or such other period as determined by the
Board) ending on the date of the Employee’s breach. This right of recoupment is
in addition to any other remedies the Company may have against the Employee for
the Employee’s breach of the restrictive covenants contained in this Section 4.
The Employee’s obligations under this Exhibit B shall be cumulative (but not
duplicative, nor operate to extend the length of any such obligations) of any
similar obligations the Employee has under the Plan, the Agreement or any other
agreement with the Company or any Affiliate.
Section 5Definitions. As used in this Exhibit B, capitalized terms that are not
defined herein have the respective meaning given in the Plan or the Agreement.


B-5



